In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 14-583V
                                    Filed: May 27, 2015

*************************                                UNPUBLISHED
MICHELE POND BYARS and DAVID               *
BRIAN BYARS, as parents and next           *
friends, on behalf of N.M.M.B, a minor,    *
                                           *             Special Master Hamilton-Fieldman
                       Petitioners,        *
                                           *
v.                                         *             Petitioners’ Motion for Dismissal
                                           *             Decision; Hepatitis B (“Hep B”)
SECRETARY OF HEALTH                        *             Vaccine; Varicella Vaccine;
AND HUMAN SERVICES,                        *             Hepatitis A (“Hep A”) Vaccine;
                                           *             Influenza (“Flu”) Vaccine; Seizures.
                       Respondent.         *
*************************
M. Clay Ragsdale, Ragsdale LLC, Birmingham, Alabama, for Petitioners.
Lara Englund, United States Department of Justice, Washington, DC, for Respondent.

                                          DECISION 1

        On July 10, 2014, Michele Pond Byars and David Brian Byars (“Petitioners”) filed a
petition for compensation on behalf of their son, N.M.M.B., under the National Childhood
Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006) (“Vaccine Act”). Petitioners
alleged that the administration of a Hepatitis B (“Hep B”) vaccine on July 11, 2011, and of
Varicella, Hepatitis A (“Hep A”), and Influenza (“flu”) vaccines on November 1, 2011, caused
N.M.M.B. to suffer from seizures. The undersigned now finds that the information in the record
does not show entitlement to an award under the Program.

      On May 26, 2015, Petitioners filed a Motion for a Decision Dismissing their Petition.
According to the motion, “[a]n investigation of the facts and science supporting the case has
demonstrated to Petitioners that they will be unable to prove that N.M.M.B. is entitled to
1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
compensation in the Vaccine Program.” Petitioners further state that they understand that a
dismissal decision will result in a judgment against them, and that such a judgment will end all of
their rights in the Vaccine Program.

       To receive compensation under the Vaccine Act, Petitioners must prove either 1) that
N.M.M.B. suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of his vaccinations, or 2) that he suffered an injury that was actually caused
by a vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did
not uncover any evidence that N.M.M.B. suffered a “Table Injury.” Further, the record does not
contain a medical expert’s opinion or any other persuasive evidence indicating that his injuries
were caused by a vaccination.

        Under the Vaccine Act, a petitioner may not be awarded compensation based solely on
the petitioner’s claims alone. Rather, the petition must be supported by either medical records or
by the opinion of a competent physician. § 300aa-13(a)(1). In this case, because the medical
records are insufficient to establish entitlement to compensation, a medical opinion must be
offered in support. Petitioners, however, have offered no such opinion.

       Therefore, the only alternative remains to DENY this petition. Thus, this case is
dismissed for insufficient proof. In the absence of a motion for review, the Clerk shall
enter judgment accordingly.

       IT IS SO ORDERED.

                                                     /s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master




                                                 2